internal_revenue_service number release date index number ------------------- -------------- ------------------------------------------------ --------------------------------------- - legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-113782-06 date date x a b state countrym date1 date2 date3 date4 date5 date6 date7 -------------- ----------------------- ------------------- ------------------------- ------------------------------- ---------- ----------- ------------------- ---------------------- ------------------- ------------------- ------------------- ---------------------- --------------------- plr-113782-06 dear---- ------- this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated on date1 under the laws of state and elected to be an s_corporation effective date1 on date1 a was the sole shareholder of x on date2 shares of x were issued to b a resident_alien employed by x b entered into a shareholders agreement under which a had the right to purchase b’s shares in the event that b’s employment with x was terminated the shareholders agreement provides that during the term of the agreement no shareholder shall take any_action or transfer any shares in any manner that would cause the revocation or termination of x’s s election under sec_1362 on date3 b’s employment with x was terminated on date4 a exercised the right under the shareholders agreement to buy b’s shares with a proposed closing date of date5 however b failed to properly tender the stock to perfect a transfer on or about date6 b returned to countrym a filed a civil lawsuit against b to perfect the transfer of the shares as of date5 on date7 a and b entered into a settlement agreement that the transfer of the shares occurred on date5 x represents that the circumstances resulting in the potential termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the service law and analysis sec_1361 provides that the term s_corporation means for any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock plr-113782-06 sec_1362 provides that an election under sec_1362 terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s_corporation_election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and representations made we conclude that x’s s_corporation_election may have terminated because x may have had an ineligible shareholder however we conclude that if x’s s_corporation_election was terminated such termination was inadvertent within the meaning of sec_1362 consequently we rule that x will be treated as continuing to be an s_corporation from date6 and thereafter provided that x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 additionally from date5 and thereafter a will be treated as the owner of the shares of x stock previously held by b if x and its shareholders fail to treat x as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion on whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent plr-113782-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose
